UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6227



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


THOMAS B. FOSTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-96-5-MU, CA-00-60-3-1-MU)


Submitted:   June 19, 2002                  Decided:   June 28, 2002


Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas B. Foster, Appellant Pro Se.    Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas B. Foster appeals the district court’s orders denying

relief on his petition filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 2001), and motion for reconsideration.   We have reviewed the

record and the district court’s opinions and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   United States v. Foster, Nos. CR-96-5-MU; CA-00-60-3-1-MU

(W.D.N.C. June 1, 2000; filed July 5, 2000 & entered July 11,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2